FILED
                                              United States Court of Appeals
                   UNITED STATES COURT OF APPEALS     Tenth Circuit

                         FOR THE TENTH CIRCUIT                   July 5, 2019

                                                             Elisabeth A. Shumaker
                                                                 Clerk of Court
    UNITED STATES OF AMERICA,

         Plaintiff-Appellee,

    v.                                              No. 19-6019
                                          (D.C. No. 5:18-CR-00168-HE-1)
                                                   (W.D. Okla.)
    JUAN LUIS ZUNIGA-GUERRERO,

         Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before MATHESON, MCKAY, and BACHARACH, Circuit Judges.



         This appeal arises from an indictment against Mr. Juan Zuniga-

Guerrero for unlawfully reentering the United States after removal. See 8

U.S.C. § 1326(a). Mr. Zuniga-Guerrero moved to dismiss the indictment,

arguing that the immigration judge lacked jurisdiction when he ordered


*
      The parties do not request oral argument, and it would not materially
help us to decide this appeal. We have thus decided the appeal based on the
appellate briefs and the record on appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G).
      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
removal. The district court denied the motion to dismiss based on the

unavailability of collateral relief. See 8 U.S.C § 1326(d). Mr. Zuniga-

Guerrero appeals, contending that the statutory requirements for collateral

review were either excused or met. Engaging in de novo review, 1 we reject

this argument and affirm.

     Under the relevant statutory scheme, aliens charged with unlawful

reentry after removal can challenge the validity of their underlying

removal orders only by satisfying three requirements:

     1.    The alien exhausted available administrative remedies.

     2.    The alien lacked an opportunity for judicial review in the
           removal proceedings.

     3.    Entry of the removal order was “fundamentally unfair.”

8 U.S.C. § 1326(d)(1)–(3); United States v. Adam-Orozco, 607 F.3d 647,

651 (10th Cir. 2010) (Gorsuch, J.).

     Mr. Zuniga-Guerrero contends that he need not satisfy these

requirements because the immigration judge lacked jurisdiction to enter the

removal order. According to Mr. Zuniga-Guerrero, the immigration judge

lacked jurisdiction because the notice to appear had omitted the date and

time to appear.




1
     See United States v. Wittgenstein, 163 F.3d 1164, 1170 (10th Cir.
1998) (de novo review).

                                      2
      We rejected this argument in United States v. Garcia-Galvan, No.

18-6198, 2019 WL 2513637, at *2–3 (10th Cir. June 18, 2019)

(unpublished); see also Soriano-Mendosa v. Barr, No. 18-9535, 2019 WL
1531499, at *4 (10th Cir. Apr. 9, 2019) (unpublished) (concluding that the

failure to include a date and time in the notice to appear had “no

jurisdictional significance”). Though Garcia-Galvan is not precedential, it

is persuasive. Guided by Garcia-Galvan, we conclude that Mr. Zuniga-

Guerrero needed to satisfy the three statutory requirements before the

district court could undertake collateral review of the removal order. In our

view, the district court correctly ruled that Mr. Zuniga-Guerrero had failed

to satisfy the first two statutory requirements.

      First, Mr. Zuniga-Guerrero did not exhaust available administrative

remedies. He contends that exhaustion would have been futile. But futility

is not a permissible excuse when administrative exhaustion is required by

statute. See Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (refusing to

“read futility or other exceptions into statutory exhaustion requirements

where Congress has provided otherwise”). Because the statute expressly

requires administrative exhaustion, Mr. Zuniga-Guerrero cannot avoid the

exhaustion requirement even if it would have been futile. See United States

v. Copeland, 376 F.3d 61, 66–67 (2d Cir. 2004) (holding that no futility




                                      3
exception exists, with one exception not relevant here, for the requirement

of administrative exhaustion under 8 U.S.C. § 1326(d)). 2

      Second, Mr. Zuniga-Guerrero has not shown deprivation of a right to

judicial review in his removal proceedings. Instead, Mr. Zuniga-Guerrero

appears to argue that unfavorable precedents in the agency would have

prevented judicial relief. But even if Mr. Zuniga-Guerrero had lost in the

agency, he could have appealed the removal order. See 8 U.S.C.

§§ 1229a(b)(5)(D), 1252; see also United States v. Rivera-Nevarez, 418
F.3d 1104, 1108–11 (10th Cir. 2005) (holding that the availability of

judicial review under 8 U.S.C. § 1252 prevented collateral review of the

defendant’s removal order). Thus, Mr. Zuniga-Guerrero has not shown the

absence of a right to judicial review in the removal proceedings. 3




2
       When a statute requires a litigant to exhaust administrative remedies
that “may have been available,” 8 U.S.C. § 1326(d)(1), exhaustion may be
unnecessary if “the relevant administrative procedure lacks authority to
provide any relief or to take any action whatsoever in response to a
complaint,” Booth v. Churner, 532 U.S. 731, 736 (2001). In United States
v. Copeland, the Second Circuit characterized this principle as a type of
futility exception. 376 F.3d 61, 66–67 (2d Cir. 2004). But Mr. Zuniga-
Guerrero argues only that he would not have been able to prevail in an
administrative challenge; he doesn’t question the availability of a remedy
under administrative procedures.
3
      The district court also concluded that Mr. Zuniga-Guerrero had not
shown a lack of fundamental fairness. We need not decide this issue
because Mr. Zuniga-Guerrero needed to satisfy all three of the
requirements to justify collateral review. See 18 U.S.C. § 1326(d) (using
“and” in listing the three requirements for a collateral challenge); see also
United States v. Ochoa, 861 F.3d 1010, 1019 (9th Cir. 2017) (“By using
                                      4
                                    * * *

     Mr. Zuniga-Guerrero cannot challenge the validity of his underlying

removal order because he fails to satisfy two of the statutory requirements

for collateral review. We thus affirm the denial of Mr. Zuniga-Guerrero’s

motion to dismiss his indictment.

                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




the conjunction ‘and,’ Congress signified that the alien must establish that
all three conditions are met.”).

                                      5